United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3425
                                    ___________

Jon Cary Maier,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
United States of America,                * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                            Submitted: April 7, 1998
                                Filed: April 17, 1998
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Jon Cary Maier appeals the district court&s1 order denying his 28 U.S.C. § 2255
motion which asserted ineffective assistance based on counsel&s failure to pursue a
motion to dismiss the indictment on double jeopardy grounds and counsel&s failure to
object to the drug quantity attributed to him for sentencing purposes. For the reasons
set forth below, we affirm.




      1
        The Honorable Michael James Davis, United States District Judge for the
District of Minnesota.
       After Maier pleaded guilty to drug and money-laundering offenses, the district
court sentenced him to 121 months imprisonment and five years supervised release.
Maier did not appeal. As relevant to this section 2255 proceeding, Maier
acknowledged in the written plea agreement and during the plea hearing that his drug
offense involved in excess of five kilograms of cocaine. In addition, the government
agreed not to file a sentence enhancement notice under 21 U.S.C. § 851; in exchange,
Maier agreed that his criminal proceeding and civil forfeiture proceedings did not
constitute double jeopardy. Maier indicated in his section 2255 motion that, although
he wanted any relief to which he was entitled had he pursued dismissal of the
indictment, he did not wish to proceed to trial.

       Having carefully reviewed the record, we conclude Maier has not established
ineffective assistance. See Iron Wing v. United States, 34 F.3d 662, 664 (8th Cir.
1994) (to establish ineffective assistance of counsel in guilty-plea context, movant must
show his counsel&s performance fell below objective standard of reasonableness, and
reasonable probability exists that, but for his counsel&s errors, he would not have
pleaded guilty and would have insisted on going to trial). In addition, Maier&s
conclusory allegations did not show his counsel&s performance was adversely affected
by an actual conflict of interest. See Cuyler v. Sullivan, 446 U.S. 335, 349-50 (1980).

      Accordingly, the judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-